DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	This action is responsive to the following communication: amendment filed on 01/08/2021.  This action is made final.
3.	Claims 1, 6, 13, 18 and 20 have been amended. Claims 2-3 and 14-15 have been cancelled. Claims 1, 4-13 and 16-20 are pending in the case.  Claims 1, 13 and 20 are independent claims.  

Priority
4.	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been received on 4/19/2018. 
The foreign priority date is 3/2/2017.

Response to Arguments
5.	Applicant's arguments filed on 01/08/2021 have been considered but are moot in view of new grounds of rejection.

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such 


	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

7.	Claims 1, 5, 9, 13, 17 and 20 are rejected under 35 U.S.C. 103(a) as being patentable over Locker et al. (US PGPUB 2014/0359539; pub date: 12/04/2014) (hereinafter Locker) in view of Bathiche (US PGPUB 2014/0132551), further in view of Choudhary et al. (US PGPUB 2014/0109012; pub date: 4/17/2014) (hereinafter Choudhary),
or as an alternative,
Claims 1, 5, 9, 13, 17 and 20 are rejected under 35 U.S.C. 103(a) as being patentable over Locker-Bathiche-Choudhary, in view of Hillis et al. (US PGPUB 2011/0022991; pub date: 1/27/2011) (hereinafter Hillis).

As a first rejection for a broadest reasonable interpretation of the “bezel” which is the complete bezel of the display and the first bezel location and the second bezel location are on the same side or different sides of the display, 

As to claims 1, 13 and 20, Locker teaches a display device (see Figs. 1, display 105; see 2A-2B; see Figs. 5A-5B and [0037]) comprising: 
a housing configured to form an external appearance of the display device; a display exposed through the housing; a bezel configured to form a part of the housing and disposed along a periphery of the display (
see Figs.1, 2A-2B, Figs. 5A-5B and [0037], e.g., In FIG. 2A, bezel are 110, the hover detectors 175 are embedded in the edge 110 of the multiuser display 105. The edge 110 may be a bezel. In FIG. 2B, the hover detectors 175 are disposed between the touch screen of the multiuser display 105 and the edge 110); 
a touch sensor disposed inward of the bezel and configured to receive, from a user, a touch input from a user (
see Fig. 3A-3C and [0038]-[0045] showing a hovering detector detecting a user input at the bezel area for the distance of 0-30 cm or 0-90 cm; when the distance is 0 cm meaning that the user touches the bezel area; note as indicated in the Instant Application [0051] that both a proximity touch and direct touch are touch inputs); and 
a processor configured to (see [0078] and Fig. 6, processor 305): control the display to display a user interface at a first location of the display corresponding to a first location of the bezel, wherein the user interface includes a plurality of objects and the plurality of objects are arranged in a first direction based on the first location of the display (
see [0053]-[0057], Figs. 5A-5B and Figs 5C-5D; e.g., a user interface with a plurality of objects is moved and displayed corresponding to the bezel location 125 in Fig. 5B and [0055], In response to determining the user position 185 from the hover presence 125 on the multiuser display 105 as illustrated in FIG. 5A, the display data 180 is depicted as organized on the multiuser display 105 in response to the user position 185. In the depicted embodiment, the display data 180 is organized as oriented toward the user position 185 [e.g. the plurality of objects are arranged in a first direction based on the first location of the display in Fig. 5A or 5C]); and 
in response to the first touch input being received while the user interface is displayed at the first location; determine a user location of the user, based on the touch location at which the first touch input is received, wherein the second location of the bezel is different from the first location of the bezel (
e.g., in [0053]-[0057], Figs. 5A-5B, 125, 185, Figs 5C-5D, 125a and 185a, “in response to determining the user position 185 from the hover positon 125”; 
e.g., from the Fig. 5C to Fig. 5D, while the user interface is displayed as the first location 125a, a second location of the bezel 125b is detected as the determined location for the user which is different from the first location 125a; similarly from Fig. 5A to Fig. 5B;
see [0034], The hover presence may be a detectable proximity of an object such as an arm to the multiuser display 105 and/or a hover detector of the multiuser display 105. The hover presence may be detected using a detection selected from the group consisting of capacitance detection, resistive detection, optical detection, and acoustic detection [similar to a proximity touch]; 
see Fig. 3A-3C and [0038]-[0045] for a bezel input; 
see Fig. 4 and [0046]-[0052] showing a user position and user ID are detected and stored; 
in [0051] The user position record 230 may identify an area adjacent to the multiuser display 105 as a user position; a center of the user position is intersected by the edge vector 126); and 
control the display to move the user interface that is displayed, to a second location of the display, the second location of the display corresponding to the second location of the bezel that is determined; control the display to change the first direction in which the plurality of objects included in the user interface are arranged based on the second location of the display (
see [0053]-[0057], Figs. 5A-5B and Figs 5C-5D showing the user interfaces is changed to a second position on the bezel based on the determined user positon; e.g., “the display data 180 is organized as oriented toward the user position185” [as changing the first direction of the user interface]; e.g., a user interface with a plurality of objects is moved and displayed corresponding to the bezel location 125; in Fig. 5B and [0055], In response to determining the user position 185 from the hover presence 125 [similar to a proximity touch] on the multiuser display 105 as illustrated in FIG. 5A, the display data 180 is depicted as organized on the multiuser display 105 in response to the user position 185. In the depicted embodiment, the display data 180 is organized as oriented toward the user position 185 [e.g., change the first direction in which the plurality of objects]; similarly from Fig. 5C to Fig. 5D).  

Locker teaches a touch sensor disposed inward of the bezel and configured to receive, from a user, a first touch input at a touch location of the touch sensor (see Fig. 3A-3C and [0038]-[0045] showing a hovering detector detecting a user input at the bezel area for the distance of 0-30 cm or 0-90 cm; when the distance is 0 cm meaning that the user touches the bezel area).
Locker teaches many ways to detect user input along the bezel area as set forth above by detecting a hover distance from 0-30cm or 0-90 cm.  When the hover distance is 0 cm, a direct touch of the bezel area is detected. 
Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Locker and Locker before him before the effective filing date of the claimed invention, to modify the bezel system taught by Locker to include the feature of a direct bezel touch input and a proximity touch to move a user inter toward a determined user position based on the detected bezel touch input taught by Locker as different types of touch input to move a user interface.  One would have been motivated to make such a combination because providing the feature of a bezel touch input including a proximity touch to move a user inter toward a determined user position based on the detected bezel touch input would have been obtained by Locker (see Figs.1, 2A-2B, [0037[, Figs. 5A-5B, [0053]-0055]; see Fig. 3A-3C and [0038]-[0045]; see Fig. 4 and [0046]-[0052]).

As a further evidence to detect a user direct touch along the bezel area, in the same field of endeavor of detecting a direct bezel touch input, Bathiche teaches a direct bezel touch input to invoke a function (see Fig. 2, [0003]-0005], [0026]-[0028], bezel touch input area 108; see Fig. 5 and [0035], a menu is displayed along the bezel area when a bezel touch input is detected along the bezel area 510; see Fig. 7 and [0042]-[0046], steps 702 to 710, detecting a direct bezel touch input to invoke a function). 
Locker also teaches that a “bezel” area is the complete bezel area surround the display (see Fig. 2A-3B, bezel 110).
Bathiche also teaches that a “bezel” area is the complete bezel area surround the display (see Fig. 2, bezel area 108).
Combining Locker’s bezel proximity touch (or 0 cm direct bezel touch) and Bathiche’s direct bezel touch, the claimed limitation is suggested and taught.
Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Locker and Bathiche before him before the effective filing date of the claimed invention, to modify the bezel system taught by Locker to include the feature of a direct bezel touch input taught by Bathiche as an alternative touch input to move a user interface.  One would have been motivated to make such a combination because providing the feature of a direct bezel touch input to move a user interface toward a determined user position based on the detected direct bezel touch input would have been obtained by Bathiche (see Fig. 2, [0003]-0005], [0026]-[0028]; see Fig. 5 and [0035]; see Fig. 7 and [0042]-[0046]) and Locker.

Locker-Bathiche does not expressively teach, however, in the same field of endeavor of using a touch input, Choudhary teaches “control the display to display sub selection menus of each of the plurality of object” (see [0020] A drill down view displays an expanded view of content (e.g. 164) for a thumbnail in response to receiving a drill down instruction (e.g. a tap and hold gesture 160 on a thumbnail); see [0032]-[0033], [0042]-[0043] and Figs. 4, 6, Display 410 shows a display of thumbnails (Page 1-12) while in overview mode. In the current example, a user taps and holds [e.g., exceeds a threshold time duration] on the page 2 thumbnail to initiate a display of a drill down view for the thumbnail being pressed [to display an additional object relating to the user interface]).
Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Locker-Bathiche and Choudhary before him before the effective filing date of the claimed invention, to modify the bezel system taught by Locker-Bathiche to include the feature of displaying additional objects with a touch and hold gesture taught by Choudhary to achieve the claimed features. One would have been motivated to make such a combination because providing the feature of displaying additional related content based on a touch input over a predetermined time threshold would have been obtained by Choudhary (see [0020]; see [0032]-[0033], [0042]-[0043] and Figs. 4, 6).

As a second rejection for a narrow interpretation of the “bezel” that the first bezel location and the second bezel location are on the same side of the display. 

Locker only shows that the first bezel location and the second bezel location are on different sides of the display and does not expressively teach that they can be on the same side of the display.
In the same field of endeavor of detecting a direct bezel touch input, Hillis teaches that the user interface can be moved to a new bezel location when the first bezel location and the second bezel location being at the same side or at different sides of the display (see Fig. 1 and [0020]-[0021], for sitting on the same side of the display; combining Locker-Bathiche, the user interface is moved to a second bezel location which is on the same side of the first bezel location; see Figs. 6-7 and [0041]-[0042], for changing to a bezel location to a different side of the display; the user interface is changes to a different side of the display when the user position is determined at the second location; combining Locker-Bathiche with Hillis, the determined bezel locations for the moved user interface can be on the same side or different sides of the display).
Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Locker-Bathiche-Choudhary and Hillis before him before the effective filing date of the claimed invention, to modify the bezel system taught by Locker-Bathiche-Choudhary to include the feature of determining bezel locations for the moved user interface being on the same side or different sides of the display taught by Hillis to facilitate the changed user interface in any bezel location. One would have been motivated to make such a combination because providing the feature of determining bezel locations for the moved user interface being on the same side or different sides of the display would have been obtained by Hillis (see Fig. 1 and [0020]-[0021]; see Figs. 6-7 and [0041]-[0042]) and Locker-Bathiche-Choudhary.

As to claims 5 and 17, Lokcer teaches wherein the processor is further configured to, in response to the first touch input being received while the user interface is displayed at the first location (see Locker, [0053]-[0057], Figs. 5A-5B and Figs 5C-5D).
Choudhary teaches “control the display to display an additional object relating to the user interface or a sub-user interface of the user interface, in response to a third time duration of the first touch input being received exceeding a threshold time duration” (see [0020] A drill down view displays an expanded view of content (e.g. 164) for a thumbnail in response to receiving a drill down instruction (e.g. a tap and hold gesture 160 on a thumbnail); see [0032]-[0033], [0042]-[0043] and Figs. 4, 6, Display 410 shows a display of thumbnails (Page 1-12) while in overview mode. In the current example, a user taps and holds [e.g., exceeds a threshold time duration] on the page 2 thumbnail to initiate a display of a drill down view for the thumbnail being pressed [to display an additional object relating to the user interface]).
One would have been motivated to make such a combination because providing the feature of displaying additional related content based on a touch input over a predetermined time threshold would have been obtained by Choudhary (see [0020]; see [0032]-[0033], [0042]-[0043] and Figs. 4, 6).

As to claim 9, Locker-Bathiche-Choudhary or Locker-Bathiche-Choudhary-Hillis teaches wherein the touch sensor is further configured to receive, from the user, a second touch input, and wherein the processor is further configured to, in response to the second touch input being received while the user interface is displayed at the second location, control the display to move the user interface that is displayed, to the first location (see Locker, see Fig. 3A-3C and [0038]-[0045] showing a hovering detector detecting a user input at the bezel area for the distance of 0-30 cm or 0-90 cm; when the distance is 0 cm meaning that the user touches the bezel area; note as indicated in the Instant Application [0051] that both a proximity touch and direct touch are touch inputs; see Fig. 5A, 180; see Figs. 5A-5B and [0053]-[0055] showing the user interfaces is changed to a second position based on the determined user positon; e.g., “the display data 180 is organized as oriented toward the user position185”; however, reverse the process from Fig. 5B to Fig. 5A, the user interface will be moved to the first location; similarly, also see Fig. 5C-5D, if the second touch input is back to the bezel area of 125b, then the user interface will be moved to the first location 181b; see Bathiche, Fig. 2, [0003]-0005], [0026]-[0028], bezel touch input area 108; see Fig. 5 and [0035], a menu is displayed along the bezel area when a bezel touch input is detected along the bezel area 510; see Fig. 7 and [0042]-[0046], steps 702 to 710, detecting a direct bezel touch input to invoke a function; see Hillis, see Fig. 1 and [0020]-[0021] and Figs. 6-7 and [0041]-[0042], for changing to a bezel location to a same and different sides of the display as a new user interface location). Combining Locker-Bathiche-Hillis, the limitation is taught.   

8.	Claims 4, 6-7, 16 and 18-19 are rejected under 35 U.S.C. 103(a) as being patentable over Locker-Bathiche-Choudhary or Locker-Bathiche-Choudhary-Hillis as applied to the claims 1 and 13 above, further in view of Iwaniszczuk (US PGPUB 2014/0082554; pub date: 3/20/2014) (hereinafter Iwaniszczuk).

As to claims 4 and 16, Locker-Bathiche-Choudhary or Locker-Bathiche-Choudhary-Hillis does not expressively teach, however, in the same field of endeavor of displaying objects with a touch input, Iwaniszczuk combining with Locker-Bathiche-Choudhary or Locker-Bathiche-Choudhary-Hillis suggests and teaches organizing multiple pieces of content in overlapping lists as well as scrolling through such lists based on different types of input; thus suggests and teaches wherein the user interface includes a first user interface and a second user interface, and wherein the processor is further configured to, in response to the first touch input being received while the user interface is displayed at the first location, control the display to: display a first portion of the first user interface overlapping a second portion of the second user interface based on a second time duration of the first touch input being received (see [0089], Fig. 6A, as an example, wherein a list of overlapped content items is scrolled based on at least a “length, number of times, speed, and pressure of the gesture”).
Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Locker-Bathiche-Choudhary or Locker-Bathiche-Choudhary-Hillis before him before the effective filing date of the claimed invention, to modify the bezel system taught by Locker-Bathiche-Choudhary or Locker-Bathiche-Choudhary-Hillis to include the feature of displaying overlapping contents using different types of user input including speed and pressure of user input with time duration feature taught by Iwaniszczuk to achieve the claimed features. One would have been motivated to make such a combination because providing the feature of displaying overlapping contents using different types of user input including speed and pressure of user input with time duration feature would have been obtained by Iwaniszczuk (see [0089], Fig. 6A).
The above different types of input, e.g., pressure of the gesture or speed suggests “a time duration of the first touch input that is received“ to perform a function.
As a further support and additional evidence for the “a time duration of the first touch input that is received”, Bathiche-Hillis teaches a direct bezel touch input with a time duration to invoke a function (see Bathiche, Fig. 2, [0003]-0005], [0026]-[0028], bezel touch input area 108; see Fig. 5 and [0035], a menu is displayed along the bezel area when a bezel touch input is detected along the bezel area 510; see Fig. 7 and [0042]-[0046], steps 702 to 710, detecting a direct bezel touch input to invoke a function; see [0036] interact to interact with the device based on an amount of time of the touch input; see Hillis, [0039], “the user maintains the contact for a period of time longer than a predetermined period of time”). 

As to claims 6 and 18, Locker-Bathiche-Choudhary or Locker-Bathiche-Choudhary-Hillis does not expressively teach, however, in the same field of endeavor of displaying objects with a touch input, Iwaniszczuk teaches a pressure touch input and combining with Locker-Bathiche-Hillis suggests and teaches further comprising a pressure sensor disposed inward of the bezel and configured to detect a strength of the first touch input, wherein the processor is further configured to, in response to the first touch input being received while the user interface is displayed at the first location, control the display to change at least one from among an interval between the plurality of objects and a sequence in which the plurality of objects are arranged, based on a first strength of the first touch input being detected (
see Iwaniszczuk, [0089], Fig. 6A, as an example, wherein a list of overlapped content items is scrolled based on at least a “length, number of times, speed, and pressure of the gesture”; 
see Locker, Figs. 5G-5H and Figs. 5I-5J, showing the object 190b and/or 190a is changed in the interval of arrangement in response to a touch input; 
see Hillis, [0008] and [0026]-[0027] touch pressure). Combining Locker-Bathiche-Hillis and Iwaniszczuk, the limitation is suggested and taught.

As to claims 7 and 19, Locker-Bathiche-Choudhary or Locker-Bathiche-Choudhary-Hillis does not expressively teach, however, in the same field of endeavor of displaying objects with a touch input, Iwaniszczuk combining with Locker-Bathiche-Choudhary or Locker-Bathiche-Choudhary-Hillis suggests and teaches organizing multiple pieces of content in overlapping lists as well as scrolling through such lists based on different types of input; thus suggests and teaches further comprising a pressure sensor disposed inward of the bezel and configured to detect a strength of the first touch input, wherein the user interface includes a first user interface and a second user interface, and wherein the processor is further configured to, in response to the first touch input being received while the user interface is displayed at the first location, control the display to: display a first portion of the first user interface overlapping a second portion of the second user interface based on a second strength of the first touch input being detected (
see Locker, see [0053]-[0057], Figs. 5A-5B and Figs 5C-5D showing the user interfaces is changed to a second position on the bezel based on the determined user positon; e.g., “the display data 180 is organized as oriented toward the user position185” [as changing the first direction of the user interface]; e.g., a user interface with a plurality of objects is moved and displayed corresponding to the bezel location 125;
see Iwaniszczuk, [0089], Fig. 6A, as an example, wherein a list of overlapped content items is scrolled based on at least a “length, number of times, speed, and pressure of the gesture”).
One would have been motivated to make such a combination because providing the feature of displaying overlapping contents using different types of user input including speed and pressure of user input with time duration feature would have been obtained by Iwaniszczuk (see [0089], Fig. 6A).

9.	Claim 8 is rejected under 35 U.S.C. 103(a) as being patentable over Locker-Bathiche-Choudhary or Locker-Bathiche-Choudhary-Hillis as applied to the claim 1 above, further in view of Doan et al. (US PGPUB 2016/0085438) (hereinafter Doan).

As to claim 8, Locker-Bathiche-Choudhary or Locker-Bathiche-Choudhary-Hillis teaches wherein the user interface includes a first user interface and a second user interface, and wherein the processor is further configured to, in response to the first touch input being received while the user interface is displayed at the first location (see Locker, [0053]-[0055] and Figs. 5A-5B and Figs. 5C-5D). 
Locker-Bathiche-Choudhary or Locker-Bathiche-Choudhary-Hillis does not expressively teach, however, in the same field of endeavor of displaying objects with a touch input and it would be a mere design consideration to the skilled person, Doan combining with Locker-Bathiche-Choudhary or Locker-Bathiche-Choudhary-Hillis suggests and teaches control the display to move a most recently displayed user interface among the first user interface and the second user interface, to the second location (see Doan, [0060], as one example of selecting most recent window among multiple possible windows; see Locker, Figs. 5A-5B for moving user interface objects; the user interface displayed in Fig. 5A can be interpreted as “recently displayed user interface”; thus, combining Locker-Bathiche-Choudhary or Locker-Bathiche-Choudhary-Hillis with Doan, the limitation is taught).
Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Locker-Bathiche-Choudhary or Locker-Bathiche-Choudhary-Hillis before him before the effective filing date of the claimed invention, to modify the bezel system taught by Locker-Bathiche-Choudhary or Locker-Bathiche-Choudhary-Hillis to include the feature of selecting a recently displayed content taught by Doan as a designated content to act.  One would have been motivated to make such a combination because providing the feature of selecting a recently displayed content to move would have been obtained by Doan (see 0060) and Locker (see [0053]-[0055] and Figs. 5A-5B and Figs. 5C-5D).

10.	Claim 10 is rejected under 35 U.S.C. 103(a) as being patentable over Locker-Bathiche-Choudhary or Locker-Bathiche-Choudhary-Hillis as applied to the claim 1 above, further in view of Karunamuni et al. (US PGPUB 2016/0071241) (hereinafter Karunamuni).

As to claim 10, Locker-Bathiche-Choudhary or Locker-Bathiche-Choudhary-Hillis does not expressively teach, however, in the same field of endeavor of moving objects, Karunamuni teaches both touch input and motion input, thus Karunamuni teaches further comprising a motion recognition sensor configured to detect a first gesture and a second gesture of the user (see Fig. 1a and [0095], accelerometer 168 of motion sensor to detect user gestures including first and second gestures), wherein the processor is further configured to control the display to: in response to the first gesture being detected while the user interface is displayed at the first location, move the user interface that is displayed, to the second location (see Fig. 5-6 and [0207]-[0229], from Fig. 5 to Fig. 6, from portrait view to landscape view and the UI objects are moved accordingly to the second position); and in response to the second gesture being detected while the user interface is displayed at the second location, move the user interface that is displayed, to the first location (see Fig. 5-6 and [0207]-[0229], from Fig 6 to Fig. 5, from landscape view to portrait view and the UI objects are moved accordingly to the first position).   
Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Locker-Bathiche-Choudhary or Locker-Bathiche-Choudhary-Hillis before him before the effective filing date of the claimed invention, to modify the bezel system taught by Locker-Bathiche-Choudhary or Locker-Bathiche-Choudhary-Hillis to include the feature of using motion input to modify UI object orientation and position taught by Karunamuni as an alternative user input to move a user interface object.  One would have been motivated to make such a combination because providing the feature of using motion input to modify UI object orientation and position would have been obtained by Karunamuni (see Fig. 5-6 and [0207]-[0229]).

11.	Claim 11 is rejected under 35 U.S.C. 103(a) as being patentable over Locker-Bathiche-Choudhary-Karunamuni or Locker-Bathiche-Choudhary-Hillis-Karunamuni as applied to the claim 10 above, further in view of Grady et al. (US PGPUB 2006/0103733) (hereinafter Grady).

As to claim 11, Locker-Bathiche-Choudhary-Karunamuni or Locker-Bathiche-Choudhary-Hillis-Karunamuni teaches wherein the user interface includes a plurality of objects, and wherein the processor is further configured to, in response to the first gesture being detected while the user interface is displayed at the first location, change at least one from among an interval between the plurality of objects and a sequence in which the plurality of objects are arranged (
see Locker, Figs. 5G-5H and Figs. 5I-5J, showing the object 190b and/or 190a is changed in the interval of arrangement in response to a touch input; 
see Karunamuni, [0207]-[0226], [0230]-[0241], and Fig 5 to Figs. 7A-7E, time that the vent occurred; rotating the device leftward based on the direction of the left device rotation; ultimately changed the objection interval and sequence in Fig. 7E, e.g., App Store icon is located on the top which should be located at the bottom based on the direction of the left device rotation).  
Karunamuni does not expressively teach, however, in the same field of endeavor of providing motion input, Grady suggests and teaches change of the function is delayed by a time period for a motion input to avoid a user to suffer from accidental input and inconvenience; thus, combining with Karunamuni, Grady suggests and teaches the feature of changing UI “based on a first time duration of the first gesture being detected” (see [0003]-[0006], Fig. 5 and [0043]-[0053], the change of the function is delayed by a time period, …. If the electronic device is upright, the input device and the output device are enabled. The tilt is sensed by a sensing device, signals from the sensing device are filtered, and a delay is introduced. In this way, premature disabling or enabling of the electronic device is avoided).
 Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Locker-Bathiche-Choudhary-Karunamuni or Locker-Bathiche-Choudhary-Hillis-Karunamuni before him before the effective filing date of the claimed invention, to modify the system taught by Locker-Bathiche-Choudhary-Karunamuni or Locker-Bathiche-Choudhary-Hillis-Karunamuni to include the feature of using motion input to modify UI object orientation and position based on a delayed time period taught by Grady as an improvement to avoid a user to suffer from accidental input and inconvenience.  One would have been motivated to make such a combination because providing the feature of using motion input to modify UI object orientation and position based on a delayed time period would have been obtained by Grady (see [0003]-[0006], Fig. 5 and [0043]-[0053]).

12.	Claim 12 is rejected under 35 U.S.C. 103(a) as being patentable over Locker-Bathiche-Choudhary-Karunamuni or Locker-Bathiche-Choudhary-Hillis-Karunamuni as applied to the claim 10 above, further in view of Nasiri et al. (US PGPUB 2011/0163955) (hereinafter Nasiri).

As to claim 12, Karunamuni does not expressively teach, however, in the same field of endeavor of moving objects, Nasiri suggests and teaches wherein the user interface includes a first user interface and a second user interface, and wherein the processor is further configured to, in response to the first gesture being detected while the user interface is displayed at the first location, control the display to: display a first portion of the first user interface overlapping a second portion of the second user interface based on a second time duration of the first gesture that is detected (see [0144]-[0148] and Figs. 6A-6B showing with motion/rotation of the device, objects can be displayed as overlapping each other, depending on the rotation direction, a first overlapping can be changed to another overlapping; e.g., in Fig. 6A first object is overlapping on a second object; then in Fig. 6B, with reverse rotation direction, the second object is overlapping on the first object).  
Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Locker-Bathiche-Choudhary-Karunamuni or Locker-Bathiche-Choudhary-Hillis-Karunamuni before him before the effective filing date of the claimed invention, to modify the system taught by Locker-Bathiche-Choudhary-Karunamuni or Locker-Bathiche-Choudhary-Hillis-Karunamuni to include the feature of using motion input to modify UI object orientation and position taught by Nasiri to display different types of overlapping.  One would have been motivated to make such a combination because providing the feature of using motion input to modify UI object orientation and position to display different types of overlapping would have been obtained by Nasiri (see [0144]-[0148] and Figs. 6A-6B).
A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1,215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNG-MU T CHUANG whose telephone number is (571)270-7968.  The examiner can normally be reached on Monday - Friday 930-630 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JUNG-MU T. CHUANG
Primary Examiner
Art Unit 2179



/JUNG-MU T CHUANG/Primary Examiner, Art Unit 2179